—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
We initially reject petitioner’s claim of inadequate employee assistance as petitioner has failed to demonstrate that said assistant did not perform anything specifically requested by him or that he was in any way prejudiced. We also find a sufficient basis for the Hearing Officer’s determination not to call certain witnesses requested by petitioner as petitioner offered no claim that these witnesses would have offered additional material testimony. Nor did petitioner carry his burden of proving that the Hearing Officer was biased or that the outcome of the hearing flowed from the alleged bias. Finally, the misbehavior report, coupled with the testimony at the hearing, provides substantial evidence to support the finding of guilt. We have considered petitioner’s remaining arguments and reject them as lacking in merit.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.